DETAILED ACTION
1.	This action is responsive to: the application 16/806,816 filed 5/28/2021 as a Continuation of application 14/151,887 filed 1/10/2014, itself a reissue of application 12/984,184 filed 1/04/2011, now USP 8,148,196.
Bauman Type Continuation or Divisional
2.	The instant application was identified, on filing, as a continuation of Application No. 14/151,887, which is/was an application for reissue of USP 8,148,196. See the Application Data Sheet (ADS) filed March 2, 2020. Also see 37 CFR §1.76. 
The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on filing, that the application is a “continuation reissue application” or a “divisional reissue application”, as opposed to a Bauman type continuing application. Indicia that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Amendments in proper format per 37 CFR 1.175. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the parent reissue application]”, or equivalent language that identifies the application as both a continuation and a reissue application1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.
See MPEP 1451.
The instant application was filed with some indicia of a continuation reissue application and a communication was mailed on January 14, 2021 giving the Applicant an opportunity to clarify the record.
A petition under 37 CFR §1.182 was filed on February 12, 2021 to clarify the application type. This petition was dismissed on October 8, 2021.
A renewed petition under 37 CFR §1.182 was filed on February 8, 2022 to treat the instant 35 USC 111(a) Bauman-type continuation application as a continuation reissue application under 35 USC 251. This petition was dismissed on February 28, 2022. Because a request for reconsideration of this decision was not submitted within two months of the date of the decision (i.e., February 28, 2022), the instant application is treated as a 35 USC 111(a) Bauman-type continuation application and the instant application does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the co-pendency requirement of 35 USC 120 is not met.
Therefore, the patent sought to be reissued by the parent reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent reissue application was filed more than one year after the grant date of the patent.
	Thus, for the purposes of this application the effective filing date of the claims will be considered at earliest to be January 10, 2014, the filing date of the 14/151,887 reissue. Since the parent reissue application was filed more than one year after the grant date of Patent No. 8,148,196, the patent qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claims 21-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by USP 8,148,196 issued January 3, 2012 (hereafter “the ‘196 Patent”).
	As to claim 21, the ‘196 Patent discloses “a semiconductor device, comprising: a submount comprising a 1st top surface, a 1st bottom surface, and an outmost side surface” because the submount (fig. 5B, #340) of the semiconductor device (#200) includes a top surface and a bottom surface. In addition, Examiners consider the side surface of the submount (#340) to read on the claimed “outmost side surface.”

    PNG
    media_image2.png
    658
    807
    media_image2.png
    Greyscale

As to the limitation, “a light-emitting structure disposed on the submount, and having a pad,” figure 5B of the ‘196 Patent discloses a light emitting structure (#200) disposed on a submount (#340) having a pads (see figure 5A, #230 and #240).2
As to the limitation, “a lead comprising a 1st portion and a 2nd portion, wherein the 1st portion is exposed on the 1st top surface, and the 2nd portion is connected to the 1st portion and covers the outmost side surface from the 1st top surface to the 1st bottom surface” the ‘196 Patent discloses this as shown in the Examiner Annotated figure 5B of the ‘196 Patent. 
As to the limitation “an optical element surrounding the light-emitting structure in a configuration of exposing the pad and devoid of laterally contacting the 2nd portion” the ‘196 Patent discloses this because figure 5B discloses optical element (#210) surrounding the light emitting structure (#200) in a configuration exposing the pad (#230 or #240) and devoid of laterally contacting the 2nd portion.
As to claim 22, the ‘196 Patent discloses “further comprising an encapsulant material covering the submount, light-emitting structure, and the optical element” because an encapsulant material covers the encapsulant structure (#300) of figure 5B comprising submount (#340), light emitting structure (#200), and optical element (#210). 
As to claim 23, the ‘196 Patent discloses “wherein the encapsulant material is connected to the light-emitting structure” as shown in the Examiner Annotated figure 5B above.
As to claim 24, the ‘196 Patent discloses “wherein the light-emitting structure comprises a 2nd top surface, the encapsulant material connects to the 2nd top surface” because col.6:16-17 discloses that the encapsulant material covers the encapsulant structure (#300). As such, the encapsulant material covers the 2nd top surface of the light emitting structure (#200) shown in the Examiner Annotated figure 5B above.
As to claim 25, the ‘196 Patent discloses “further comprising a reflective structure formed between the optical element and the submount” because the center portion of the third reflective layer (#310) is formed between optical element (#210) and the submount (#340), as shown in the Examiner Annotated figure 5B above.
As to claim 26, the ‘196 Patent discloses a lead “wherein the 2nd portion is substantially perpendicular to the 1st portion” because, as shown in the Examiner Annotated figure 5B above, the 2nd portion of the lead (#320) is perpendicular to the 1st portion of the lead.
As to claim 27, the ‘196 Patent discloses “wherein the optical element is not directly connected to the submount” because as shown in the Examiner Annotated figure above, the 3rd reflective layer (#310) intervenes between the optical element (#210) and the submount (#340).

6.	Claims 21-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by USP 7,884,380 issued January 3, 2012 (hereafter “the ‘380 Patent”).
	Because the specification of the ‘380 Patent is identical to the specification of the ‘196 Patent, the claims are rejected for the same reasons presented above in the -§102(b) rejection of claims 21-27 over the ‘196 Patent.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.
        2 Figures 5A and 5B are alternative views of the same embodiment.